        Case 1:02-cr-00743-CM Document 422 Filed 10/22/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA         )
                                 )
      VS.                        )
                                 )      No. 1:02 CR 743-7
                                 )
                                 )           SUPPLEMENTAL
PETER GOTTI,                     )      REPLY TO GOVERNMENT RESPONSE
                                 )
             Defendant           )


      This supplemental reply is submitted on behalf of the defendant Peter Gotti, by

his counsel, to the Government’s letter response (Doc. 418) of September 23, 2019 to

the First Step Act compassionate release motion (Doc. 412) filed June 28, 2019.

      Adolph Spears was sentenced to life imprisonment for multiple cocaine, crack

cocaine, and money laundering offenses in United States v. Spears, No. 3:98 CR 208

(D. Oregon). Over the Government’s strong objection, he was granted compassionate

release under the First Step Act on October 15, 2019 after serving just under 21 years.

Spears is 76 and was at FMC Butner with Peter Gotti, also with a remarkable laundry

list of serious medical problems. Attached and incorporated herein is a copy of Judge

Simon’s Opinion and Order of October 15, 2019 in Spears.

      The Government in Spears contended, unsuccessfully, that Spears’ release

would pose a continuing danger to the community because of his violent criminal past

and lengthy serious criminal record. The Government posited that Spears’ age and

medical conditions do not render him so incapacitated that he could not resume his

former criminal conduct, noting that in his fifties he was a leader of a major drug

conspiracy. The Court in Oregon however found that a life term of supervised release

would continue to serve both as a sanction and a general deterrent.



                                                                                     1
         Case 1:02-cr-00743-CM Document 422 Filed 10/22/19 Page 2 of 2



       Spears in this case, and we respectfully suggest that the approach that Judge

Saris took in Oregon would be a perfect fit for Peter Gotti in this case.

       For all the above reasons and those set forth in the pending motion, and our

previous reply, we continue to pray the Court for the compassionate release of Peter

Gotti under the First Step Act.

                                          Respectfully submitted,

                                          /s/ James B. Craven III
                                          James B. Craven III
                                          NC State Bar 997
                                          Attorney for the Defendant Peter Gotti
                                          P.O. Box 1366
                                          Durham, NC 27702
                                          (919)688-8295
                                          JBC64@MINDSPRING.COM




                               CERTIFICATE OF SERVICE

       I have this day served Government counsel electronically:

       Jun Xiang, Esquire
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       Jun.Xiang@usdoj.gov

       This 21st day of October 2019.
                                                 /s/ James B. Craven III
                                                 James B. Craven III




                                                                                   2
